     8:19-cv-00035-BCB-MDN Doc # 33 Filed: 10/28/19 Page 1 of 2 - Page ID # 167



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEBRASKA



TINA L. NICHOLS, an individual,              )
                                             )
         Plaintiff,                          )                 Case No. 8:19-cv-0035
                                             )
v.                                           )
                                             )
FIRST DATA CORPORATION, a                    )
Delaware Corporation,                        )
                                             )
and                                          )
                                             )
JONES LANG LASALLE                           )
AMERICAS, INC., a Maryland                   )
Corporation                                  )
                                             )
         Defendants.


                    DISCLOSURE OF CORPORATE AFFILIATIONS,
              FINANCIAL INTEREST, AND BUSINESS ENTITY CITIZENSHIP

         Pursuant to Federal Rule of Civil Procedure 7.1, Defendant, First Data Corporation,

makes the following disclosures concerning parent companies, subsidiaries, partners, limited

liability entity members and managers, affiliates, and similar entities, as well as unincorporated

associations or similar entities.

[INSTRUCTIONS: Check the applicable box or boxes, and fill in any required information.]

       This party is an individual.

       This party is a publicly held corporation or other publicly held entity.

      X This party has parent corporations

                 If yes, identify all parent corporations, including grandparent and great-
                 grandparent corporations: Fiserv, Inc.

      X Ten percent or more of the stock of a party is owned by a publicly held corporation or
        other publicly held entity.
  8:19-cv-00035-BCB-MDN Doc # 33 Filed: 10/28/19 Page 2 of 2 - Page ID # 168



               If yes, identify all such owners:

               Fiserv, Inc. (NASDAQ: FISV) and KKR & Co. Inc. (NYSE: KKR)

    Another publicly held corporation or another publicly held entity has a direct financial
     interest in the outcome of the litigation.

               If yes, identify all corporations or entities and the nature of their interest:

    This party is a limited liability company or limited liability partnership.

               If yes, identify each member of the entity and the member’s state of citizenship:

    This party is an unincorporated association or entity.

               If yes, identify the members of the entity and their states of citizenship:

                                               FIRST DATA CORPORATION, Defendant

                                       By:     /s/ Cody E. Brookhouser-Sisney
                                               Cody E. Brookhouser-Sisney (#25872)
                                               MCGRATH NORTH MULLIN & KRATZ, PC
                                               First National Tower, Suite 3700
                                               1601 Dodge Street
                                               Omaha NE 68102
                                               Phone: (402) 341-3070
                                               Fax: (402) 952-9570
                                               cbrookhouser@mcgrathnorth.com

                                               Attorney for Defendant

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of October, 2019, I electronically filed the foregoing
Disclosure of Corporate Affiliations, Financial Interest, and Business Entity Citizenship
with the Clerk of the Court using the CM/ECF system, which served a copy upon counsel for
Plaintiff via email:

       Alexis S. Mullaney
       Carlson & Burnette, LLP
       2002 Douglas Street, Suite 100
       Omaha, NE 68102
       alexis@carlsonburnett.com


                                               /s/ Cody E. Brookhouser-Sisney
                                               Cody E. Brookhouser-Sisney



                                                   2
